ORDER

PER CURIAM.
Robert J. Robards (Defendant) appeals from a judgment of conviction of possession of a chemical with the intent to create a controlled substance and possession of drug paraphernalia with intent to use. Defendant challenges the sufficiency of the evidence for the convictions and alleges trial court error in denying his pre-trial motion to suppress statements. We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which the trial court might have found Defendant guilty beyond a reasonable doubt of possession of a chemical with the intent to create a controlled substance and possession of drug paraphernalia with intent to use. State v. Shinn, 921 S.W.2d 70, 72-73 (MoApp. E.D.1996). We also conclude that the trial court’s denial of Defendant’s motion to suppress statements is supported by substantial evidence, and therefore the trial court did not clearly err in denying the motion. State v. Martin, 79 S.W.3d 912, 915 (Mo.App. E.D.2002). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).